Citation Nr: 1642283	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  09-46 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including as secondary to herbicide exposure.

2.  Entitlement to service connection for restless leg syndrome, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2013, April 2015, and February 2016, the Board remanded the Veteran's claims of entitlement to service connection for a respiratory disorder and restless leg syndrome for further development.  Such development has been completed and associated with the claims file.  A Supplemental Statement of the Case was most recently issued in March 2016.

The case has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran had service at the demilitarized zone in Korea and is presumed to have been exposed to herbicides, including Agent Orange.

2.  The Veteran does not have a disorder that is presumed to be service connected in veterans exposed to herbicides, including Agent Orange.

3.  A respiratory disorder was not manifest in service and is not attributable to service.

4.  Restless leg syndrome was not manifest during service and is not attributable to service.  



CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Restless leg syndrome was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection of a respiratory disorder and restless leg syndrome; addendum medical opinions were also obtained.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The United States Department of Defense ("DOD") has also confirmed that Agent Orange was used from April 1968 through July 1969 along the demilitarized zone ("DMZ") in Korea.  Agent Orange was used to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309 (e) will apply.  See MR21- 1, Part VI, Chapter 2, Section B.

The diseases deemed to be associated with herbicide exposure are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In this case, the Veteran contends that he had service along Korea's DMZ from July 1969 to September 1970, with the 2nd Infantry Division.  DOD confirmed that the 2nd and 7th Infantry Division, United States Army, had units in the affected area at the time Agent Orange was used.  According to the Veteran's service personnel records, he departed Co. B 3rd Bn. Bde. USATC Ft. Knox on 7 June 1969.  He arrived in Korea, assigned to the 2nd Infantry Division USARPAC, 4 July 1969.  
The Veteran's service in the DMZ commenced July 1969, his exposure to Agent Orange is therefore verified and presumed.

Based on the evidence of record, the Veteran's claims of service connection for a respiratory disorder and restless leg syndrome must be denied.

The Veteran's service treatment records do not reflect that the Veteran manifested, was treated for, or was diagnosed with a respiratory disorder or restless legs syndrome during service.  Likewise, at his separation examination, neurological evaluation was normal, and clinical evaluation of the lungs, chest, heart, vascular system, nose and sinuses, lower extremities, and musculoskeletal system was normal.  No respiratory disorder was noted or identified during service or within one year of separation.  Furthermore, the record establishes that he did not have characteristic manifestations of restless leg syndrome during or within one year of service.  

The weight of the evidence reflects that the Veteran's respiratory disorder and restless leg syndrome are not related to his active duty.  There is no probative evidence that the Veteran's respiratory disorder and restless leg syndrome are related to his service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of a respiratory disorder prior to 2005.  The Veteran reported to the December 2013 VA examiner that he was not diagnosed with restless leg syndrome until 2009; he did not report onset prior to that date.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish that the Veteran's respiratory disorder and restless leg syndrome are related to his service.  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's claimed respiratory disorder and restless leg syndrome, to an in-service event, injury, or illness, the Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the December 2013 VA examination reports, the May 2015 VA addendum medical opinion, and the March 2016 VA medical opinion, as well as the clinical evidence of record.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his respiratory disorder or his restless leg syndrome.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board acknowledges that Dr. W, in a November 2009 letter, opined that the Veteran's asthma and allergies "conceivably could have been" related to the Veteran's exposure to Agent Orange in service; Dr. W also stated that it was unknown whether Agent Orange exposure "played a role" in the Veteran's development of respiratory symptoms.  Private treatment records from the Ridgeview Clinic, and a September 2009 letter from Dr. P of the Ridgeview Clinic, indicate that the Veteran was treated in April of 2005, 2006, and 2007 for an annual flare-up of seasonal allergies, with nasal and asthma symptoms; respiratory and neurological evaluations at those times were normal.  Dr. P stated that the Veteran had been diagnosed with asthma and restless leg syndrome, and opined that it was at least as likely as not that these conditions were caused by his exposure to Agent Orange during his service.  

However, the letters from Drs. W and P lack sufficient detail, including a rationale and relevant medical literature in support of their opinion.  Instead, these opinions are based solely on the Veteran's report of symptoms and his report of history.   The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   In addition, the letter from Dr. W stated that a relationship between the Veteran's claimed disorders and his service was conceivable, but that the role of Agent Orange in the development of the Veteran's respiratory symptoms was unknown; speculation does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   

In contrast, the December 2013 and March 2016 VA examiners, as well as the May 2015 VA addendum opinion, found that the Veteran's respiratory disorder and restless leg syndrome were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In the December 2013 opinion, the VA examiner noted that neither disorder was a presumptive disorder in accordance with 38 C.F.R. § 3.309(e).  In May 2015, the VA examiner elaborated on the opinion, noting that neither a respiratory disorder, nor restless leg syndrome, were diagnosed during active duty service; the VA examiner noted that the Veteran's separation examination was normal and that the Veteran reported onset of hay fever and allergic rhinitis in 1979, 9 years after service.  

Likewise, the May 2015 VA examiner noted that the medical literature does not reflect that either disorder has been associated to exposure to Agent Orange. The VA examiner noted that restless leg syndrome can be an idiopathic disorder or, it can be caused by an underlying medical condition; idiopathic restless leg syndrome has also been associated with genetics.  The VA examiner noted that the risk factors for allergic rhinitis included family history, being male, born during pollen season, firstborn children, early use of antibiotics, maternal smoking exposure in the first year of life, exposure to indoor allergens.  The VA examiner also noted that as many as 10 percent of cases of new-onset asthma in adults are occupational asthma, due to conditions attributed to the workplace; other risk factors for asthma are personal or family history of atopy, and history of asthmatic symptoms as a child.

Moreover, the March 2016 VA medical opinion noted that the Veteran has presumed herbicide exposure, but that there was no evidence of any allergies or allergic rhinitis upon entrance or exit from service; the first medical documentation of asthma and allergies is in 2005, and by his own report, the Veteran first had symptoms in 1979.  The VA examiner noted that there is no link between his claimed respiratory disorder and his active service in light of the significant length of time between service and onset of symptoms, and the absence of medical evidence for many years after service.  The VA examiner also noted that the medical literature does not support a relationship between restless leg syndrome and herbicide exposure.   The Board notes that the opinions of the December 2013 VA examiner, and the March 2016 VA medical opinion, are consistent with the medical evidence of record, which does not demonstrate that the Veteran's claimed respiratory disorder and restless leg syndrome are related to his service.  

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In this case, the Board finds that the December 2013 VA examination report, and the March 2016 VA medical opinion, are the most probative evidence of record as they are definitive, based upon a complete review of the Veteran's entire claims file (including prior medical opinions), extensive evaluation and interview of the Veteran, and consideration of the Veteran's report of his medical history.  Additionally, the VA examiners provided a detailed rationale for the conclusions reached, including a review of the relevant medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Accordingly, these opinions are found to carry significant weight.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean at 448-9.  The VA examination reports addressed the inadequacies of the other opinions, namely that Drs. W and P provided no rationale for their opinions, and did not provide any medical literature to support their opinions.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of respiratory disorder and restless leg syndrome.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to service connection for a respiratory disorder is denied.  

Entitlement to service connection for restless leg syndrome is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


